DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                        DESIREE SOLOMON,
                            Appellant,

                                   v.

                      DORZDOWSKI CHANCE,
                           Appellee.

                             No. 4D21-3522

                        [September 30, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Frank David Ledee, Judge; L.T. Case No. FMCE14-
000579.

  Desiree Solomon, West Palm Beach, pro se.

  Kerry Loomis of Law Office of Loomis & Loomis, P.A., Boca Raton, for
appellee.

PER CURIAM.

  Affirmed.

MAY, GERBER and FORST, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.